In an action to recover damages for legal malpractice, the defendants appeal from an order of the Supreme Court, Suffolk County (Copertino, J.), dated December 18, 1990, which denied the defendants’ motion to dismiss the complaint pursuant to CPLR 3012 (b).
Ordered that the order is affirmed, with costs.
There was only a short delay in serving the complaint and no claim of resulting prejudice. Under the circumstances, we conclude that the Supreme Court did not err in denying the defendants’ motion to dismiss the complaint (see, Cotter v Consolidated Edison Co., 99 AD2d 738). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.